                                                   Notice Recipients
District/Off: 0971−5                     User: admin                 Date Created: 3/22/2021
Case: 21−05007                           Form ID: SUM                Total: 1


Recipients of Notice of Electronic Filing:
aty         Arasto Farsad         farsadecf@gmail.com
                                                                                                 TOTAL: 1




      Case: 21-05007          Doc# 4-1        Filed: 03/22/21   Entered: 03/22/21 12:06:15     Page 1 of 1
